IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 512
                                           :
REAPPOINTMENT TO THE CRIMINAL              : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                 : DOCKET
                                           :




                                        ORDER


PER CURIAM
         AND NOW, this 12th day of April, 2019, Jarad W. Handelman, Esquire, is hereby

reappointed as a member of the Criminal Procedural Rules Committee for a term of three

years, commencing June 30, 2019.